—Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered December 7, 1994, which adjudicated respondent a juvenile delinquent and placed him with the Division for Youth for 18 months, following a fact-finding determination that respondent committed an act which, if committed by an adult, would constitute the crimes of assault in the second and third degrees, unanimously affirmed, without costs.
Viewed in the light most favorable to the presentment agency, the evidence that respondent threw the complainant to the ground with such force as to break his arm, requiring surgery and five casts, and causing pain, reduced use of the arm, and continuing scarring and disfigurement, was legally sufficient to establish that respondent intended to cause and did cause the complainant serious physical injury. Concur— Milonas, J. P., Ellerin, Wallach, Kupferman and Williams, JJ.